Citation Nr: 0717984	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
basal cell carcinoma on the nose with squamous cell carcinoma 
of the left cheek and an actinic keratoses of the face.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
regional office (RO) that granted service connection for 
basal cell carcinoma on the nose with squamous cell carcinoma 
of the left cheek and an actinic keratoses of the face, and 
assigned a 10 percent disability rating, effective from July 
17, 1998.  

The veteran appealed the 10 percent rating and, in October 
2006, the Board Remanded the case for further development.


FINDINGS OF FACT

1.  The veteran's service-connected basal cell carcinoma on 
the nose with squamous cell carcinoma of the left cheek and 
actinic keratoses of the face, is productive of scars that 
are non-tender and hypopigmented; there is no ulceration or 
functional limitation; the veteran facial scars are not 
manifested by severe disfigurement, and do not produce a 
marked and unsightly deformity of eyelids, lips or auricles; 
the veteran's facial scars are not manifested by visible or 
palpable tissue loss or by gross distortion or asymmetry of 
any features or paired set of features, or more than one 
characteristic of disfigurement.

2.  The veteran's service-connected basal cell carcinoma on 
the nose with squamous cell carcinoma of the left cheek and 
actinic keratoses of the face is not productive of such 
factors as interference with gainful employment or frequent 
period of hospitalization so as to render inadequate the 
schedular criteria for evaluating such disorders.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for basal cell carcinoma on the nose with squamous cell 
carcinoma of the left cheek and actinic keratoses of the face 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 
7800, 7818 (2002) and (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-adjudication notice by 
letter dated in July 2004.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection for basal cell carcinoma on the nose with 
squamous cell carcinoma of the left cheek and an actinic 
keratoses of the face was granted in a November 2002 rating 
decision.  A 10 percent evaluation was assigned from July 
1998.  The veteran disagreed with the initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved as in this case, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Since the filing of his claim for service connection, the 
veteran has undergone treatment and surgeries for the removal 
of basal and squamous cell carcinoma and ongoing treatment of 
actinic keratoses to the effected areas of the veteran's 
face.  The residual disability from such surgeries have been 
accounted for in the VA examinations that the veteran has 
been afforded.  Although the report of the most recent VA 
skin examination in March 2006 is highly probative as to the 
issue at hand, the Board will review some of the findings of 
earlier VA examinations in order to demonstrate whether there 
were fluctuations in the level of the overall disability 
picture.  

The report of the January 2002 VA examination demonstrated a 
1 by 0.5 centimeter pigmented atrophic scar on the right tip 
of the nose.  The scar was not painful to the touch.  There 
was also a 3 by 2 centimeter irregular depigmented scar on 
the left cheek which was not painful to the touch but was a 
little disfiguring.  There was also scattered actinic 
keratoses on the forehead and face.  The diagnoses were 
facial scars due to treatment for carcinoma of the skin with 
diffuse actinic damage and actinic keratoses secondary to 
chronic sun exposure.  

The report of the November 2002 VA skin examination had 
essentially the same findings as the report of the January 
2002 VA examination.  

Upon VA skin examination in May 2004, the examiner noted the 
following scars:  1)  An 8 millimeter (mm) by 6 mm well 
defined scar on the right side of the nose; 2)  a 3mm by 5mm  
scar pm the left side of the nose which was probably actinic 
keratosis; 3) a 1.2 centimeter (cm) by 2.0 cm well healed 
scar on the right side of the face; 4)  three scars anterior 
to the left ear, 2 cm by 1 cm, 2.5 cm by 1.2 cm, and 1 cm by 
3 mm; 5)  a 1.0 by 0.5 scar on the left ear lobe; and 6)  an 
8.0 mm by 1.2 cm scar on the left side of the forehead.  
These scars were generally described as pale compared to the 
rest of the skin and slightly depressed with no tenderness on 
palpation or adherence to the underlying tissue, with no 
signs of ulceration or inflammation, edema or keloid 
formation.  Following VA skin examination in May 2004, the 
examiner's impressions were basal cell and squamous cell 
carcinoma of the face as described, not causing significant 
disfigurement of the face; actinic keratosis of the face as 
described, not causing significant disfigurement of the face; 
and skin lesions representing less than 1 % of the body skin 
surface.  

The most recent VA skin examination was conducted in March 
2006.  Following examination, the diagnoses were as follows:  
1.  Scars - a.  Right cheek 2x2 cm irregular 
hypopigmentation; b.  Right cheek 0.5cm by 6cm linea; c.  
Nose 2x2cm depressed hypopigmentation; d.  Left 
cheek/temporal area 10cm by 3cm depressed hypopigmentation; 
e.  Under left eye linear 3smx1/2cm; and f)  All scars are 
hypopigmented not attached to underlying tissue.  And 2)  
Actinic keratosis less than 1 % of the body surface, and 
about 1 % of the exposed body surface is noted.  Although the 
report of the examination referenced photographs, none were 
associated with the report of the examination.  Following the 
Board's October 2006 remand, however, several color 
photographs of the veteran's face were taken by the VA 
medical center and associated with the claims file.  

It is clear that the disability associated with the veteran's 
service-connected basal cell carcinoma on the nose with 
squamous cell carcinoma of the left cheek and actinic 
keratoses of the face is defined by the scarring and 
disfigurement caused by that disorder.  Accordingly, the 
veteran's basal cell carcinoma on the nose with squamous cell 
carcinoma of the left cheek and actinic keratoses of the face 
has been rated under Diagnostic Code 7800 which provides 
criteria for rating disfigurement of the head, face and neck.

The schedular criteria by which the veteran's skin disorder 
can be rated have changed, effective August 30, 2002, during 
the pendency of the veteran's appeal.  See, 67 FR 49,596 
(July 31, 2002).

The Rating Schedule, prior to August 30, 2002, provided that 
new malignant growths of the skin were rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (effective prior to August 30, 2002).  The old rating 
criteria provided a 0 percent rating for slight disfiguring 
scars of the head, face or neck, a 10 percent rating for 
moderate disfiguring scars of the head face, or neck, a 30 
percent rating for severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, and a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2002).

The current Rating Schedule provides that malignant skin 
neoplasms (other than malignant melanoma) should be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, and 7805), or impairment of 
function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818 (after 
August 30, 2002).  It is noted that if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies, i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more extensive than 
wide local excision, a 100-percent evaluation will be 
assigned from the date of onset of treatment and will 
continue with a mandatory VA examination six months following 
the completion of such antineoplastic treatment.  If 
treatment is confined to the skin, however, the provisions 
for a 100-percent rating do not apply.  Id.

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2006).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id. (Note 
1)

The regulations also provide that unretouched color 
photographs must be taken into consideration when evaluating 
under these criteria.  Id. (Note 3).  

Applying the above criteria, the Board finds that a rating in 
excess of 10 percent is not warranted under the old criteria.  
Under the old criteria a 30 percent rating requires severe 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  There is no 
evidence of severe scarring or any deformity of the eyelids, 
lips, or auricles.  The veteran's scars have consistently 
been described as hyperpigmented and non-tender, but not 
unsightly or disfiguring; and the evidence contains no 
findings that rise to the level of severe scarring.  
Therefore a rating in excess of 10 percent is not warranted 
for the veteran's service connected scars caused by his basal 
cell carcinoma on the nose with squamous cell carcinoma of 
the left cheek and actinic keratoses of the face under the 
old criteria.  38 C.F.R. § 4.118, DC 7800 (2002).

Likewise, a rating is excess of 10 percent is also not 
warranted under the new criteria.  A 30 percent rating is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature of paired 
set of features, or with two or three characteristics of 
disfigurement.  Here, the veteran has no evidence of tissue 
loss and no evidence of gross distortion or asymmetry of one 
feature or paired sets of features.  Additionally, there is 
no evidence that the veteran has two or three of the 
characteristics of disfigurement.  In fact, only one of the 
characteristics of disfigurement is arguably present, namely, 
the surface content of the scars have been described as 
depressed.  38 C.F.R. § 4.118, DC 7800 (2006).

As the veteran's scars have been consistently described as 
non-tender, a separate 10 percent rating is not warranted 
under Diagnostic Code 7804.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (veteran entitled to separate ratings 
where none of the symptomatology for any one condition 
duplicates or overlaps others).

In summary, the veteran's service-connected basal cell 
carcinoma on the nose with squamous cell carcinoma of the 
left cheek and actinic keratoses of the face, is productive 
of scars that are non-tender and hypopigmented; there is no 
ulceration or functional limitation; the veteran facial scars 
are not manifested by severe disfigurement, and do not 
produce a marked and unsightly deformity of eyelids, lips or 
auricles; the veteran's facial scars are not manifested by 
visible or palpable tissue loss or by gross distortion or 
asymmetry of any features or paired set of features, or more 
than one characteristic of disfigurement.  

The criteria for an evaluation in excess of 10 percent for 
basal cell carcinoma on the nose with squamous cell carcinoma 
of the left cheek and actinic keratoses of the face are not 
met or nearly approximated under either set of criteria at 
any time since July 1998.  See Fenderson, supra.  The 
preponderance of the evidence is against the veteran's claim, 
thus the reasonable doubt rule does not apply.  38 C.F.R. § 
3.102.

Extraschedular Considerations

The veteran and his representative have argued that his basal 
and squamous cell carcinoma and keratoses of the face 
requires treatment including surgery as frequent as every two 
or three months in order to keep it monitored and contained.  
They have asserted that the disability should qualify for 
extraschedular consideration on the basis of this frequent 
treatment.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2006).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the February 2004 supplemental statement of 
the case.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's skin disorder 
which is primarily manifested by scarring.  The medical 
evidence reflects, however, that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture for the 
disorder at issue.  Although the veteran has required 
frequent monitoring for his skin disorder, during those times 
when his disability has required lengthy treatment or 
hospitalization, he has been compensated with a temporary 
total evaluation under 38 C.F.R. § 4.30.  See for example, 
the September 2005 rating decision.  Although the veteran has 
been retired for many years, the disability has not been 
shown to be so severe that it would markedly interfere with 
his employment as to render impractical the application of 
regular schedular standards, if he were employed.  For the 
reasons noted above, the Board concludes that the impairment 
resulting from his service-connected basal cell carcinoma on 
the nose with squamous cell carcinoma of the left cheek and 
actinic keratoses of the face is adequately compensated by 
the schedular rating.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for basal cell carcinoma on the nose with squamous 
cell carcinoma of the left cheek and an actinic keratoses of 
the face, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


